The judgment of the court was pronounced by
Slidell, J.
We see no reason to dismiss this appeal. The delay in the service of citation is attributable to the fault of the sheriff.
It is contended, that this suit should have been brought in the name of the commissioner appointed to liquidate the affairs of the bank, in pursuance of certain judicial proceedings, under the act of 14th March, 1842. The case of the Commercial Bank was one of a solvent bank which desired logo into liquidation, and did so. Its banking franchises were surrendered; but the body corporate existed, and still exists. The legislation on the subject of banks is complicated, and frequently obscure. So far as the present bank is concerned, we see no reason to say, that the commissioner, in collecting its debts by judicial proceedings, is inhibited from using the corporate name. C. C. 423.
It is therefore decreed, that the judgment of the district court be reversed, that the exception pleaded by the defendant be overruled;, and that this cause be remanded for further proceedings according to law; the defendant paying the costs of this appeal.